Gilchrist, O. J.
The auditor reports a balance for the plaintiff in this case, subject to the opinion of the court upon the question whether he was justified in such finding' by the evidence before him, and which he reports.
Without inquiring what authority, express or implied, Mr. Hibhard, as the attorney and counsel of the defendant, had to retain the plaintiff in the matter in which the services were rendered, there is evidence upon which the auditor might well have concluded that the retainer was ratified by the defendant herself. Mr. Goodall appeared before the commissioner in pursuance of the engagement with Mr. Hibbard, and in the presence of the defendant, and without any objection on her part, as she herself admits, except that she expressed some dissatisfaction *208that Judge Woods had not come instead of Mr. Goodall, entered upon the discharge of the service for which he had been employed. He held the papers belonging to the estate of General Bedel, of which she was the administratrix, and used the papers in the preparation and hearing of the cause. He retained them in his possession without any objection on her part; and as they were necessary to be used in the case, the most obvious inference is, that, in acquiescing in their remaining in his,hands, she contemplated that he would use them for that service. It was scarcely possible for the plaintiff himself to have formed any other inference than the one he appears to have formed, as to the expectations and wishes of the defendant. It appears to us that there was before the auditor sufficient evidence that the plaintiff was retained by the defendant in the cause before the commissioner and upon the appeal, and that the finding of the auditor is fully justified by the evidence.

Judgment for the plaintiff on the report.